Citation Nr: 1016829	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, including as secondary to service-connected 
bilateral knee chondromalacia with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from June 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Although the Veteran initially requested a 
Board hearing when he perfected a timely appeal in August 
2007, he subsequently withdrew his Board hearing request in 
November 2007.  See 38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

An examination was provided in April 2006 in order to obtain 
a medical opinion on the question of a nexus between any 
current bilateral hip disability and service or a service 
connected disability.  Once VA undertakes to provide an 
examination, steps must be taken to provide an adequate one, 
or to explain why an adequate examination cannot or will not 
be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The April 2006 VA examination was not adequate for rating 
purposes.  Although the examiner reviewed the claims file in 
connection with the examination and made ample clinical 
findings identifying a current bilateral hip disorder, he 
failed to provide any rationale for his stated opinion that 
the hip disability was less likely than not related to the 
service connected knee disability.  As a bare statement of 
fact, the Board is unable to properly weigh and evaluate the 
medical opinion. Remand is required for an adequate 
examination and opinion.

Further, the RO should ensure that updated VA treatment 
records, if any, are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records 
from any VA facility identified by the 
Veteran or in the record.

2.  Then, schedule the Veteran for a VA 
joints examination.  The claims file must 
be reviewed in conjunction with the 
examination.  The examiner should identify 
all current diagnosis of the left and/or 
right hips, to include discussion of 
tendonitis.  The examiner should then 
opine as to whether any currently 
diagnosed disability of the hips is at 
least as likely as not related to any 
disease or injury in service, or a service 
connected disability.  The examiner must 
discuss any involvement of the service 
connected knee disabilities in causing or 
aggravating a hip disorder.

3.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

